Case 2:20-cv-11659-GAD-DRG ECF No. 24, PageID.299 Filed 03/02/21 Page 1 of 6




MATTHEW KERRY (P81793)
Attorney for Plaintiffs
214 S. Main Street, Suite 200
Ann Arbor, Michigan 48104
(734) 263-1193
matt@kerrylawpllc.com

DAVID D. LIN (pro hac vice forthcoming)
JUSTIN MERCER (pro hac vice forthcoming)
LEWIS & LIN, LLC
81 Prospect Street, Suite 8001
Brooklyn, NY 11201
Telephone: (718) 243-9323
Facsimile: (718) 243-9326
Email: david@iLawco.com
Email: justin@iLawco.com

Attorneys for Plaintiffs

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN

TWIN FLAMES UNIVERSE.COM INC., a
Michigan corporation; MIND ALIGNMENT
PROCESS INC., a Michigan corporation;         Case No.: 2:20-cv-11659-GAD-DRG
JEFFREY AYAN, an individual resident of
Michigan; and SHALEIA AYAN, an individual
resident of Michigan,

               Plaintiffs,

       vs.

LISA ELLE GIACOMINI, et al.,

               Defendants.



     PLAINTIFFS’ SUPPLEMENT BRIEF RE DEFENDANT ARCELIA HUGUES’
        MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
Case 2:20-cv-11659-GAD-DRG ECF No. 24, PageID.300 Filed 03/02/21 Page 2 of 6




  I.     The Sixth Circuit’s Interpretation of Kentucky Long-arm Statute in Blessing Does
         Not Affect This Instant Case Because Michigan Long-arm Statute Is Significantly
         Different from Kentucky Long-arm Statute.

         “When sitting in diversity, a federal court may exercise personal jurisdiction over an out-

of-state defendant only if a court of the forum state could do so.” Blessing, et al. v.

Chandrasekhar, et al. Nos. 20-5850/5852, 2021 WL 684863, at *7 (6th Cir. Feb 23, 2021), citing

Kerry Steel, Inc. v. Paragon Indus., Inc., 106 F.3d 147, 148 (6th Cir. 1997). In Blessing, the

Sixth Circuit focused its analysis on the forum state, Kentucky’s, long-arm statute. Kentucky

long-arm statute provides that “a court may exercise personal jurisdiction over a person who acts

directly or by an agent as to a claim arising from the person’s causing tortious injury by an act or

omission in this Commonwealth.” KRS 454.210 (2)(a)(3) (emphasis added). The Sixth Circuit

finds that “merely causing a ‘consequence’ in Kentucky is insufficient to establish personal

jurisdiction under KRS 454.210(2)(a)(3). To satisfy that provision of the longarm statute, the

‘cause of action must arise from defendant's activities’ in Kentucky.” Blessing, 2021 WL 684863

at *8.

         The instant case is in front of Eastern District of Michigan. The controlling Michigan

long-arm statute provides that personal jurisdiction exists upon “[t]he transaction of any

business within the state” and “[t]he doing or causing an act to be done, or consequences to

occur, in the state resulting in an action for tort.” M.C.L. § 600.705(1), (2) (emphasis added). See

also Umlaut, Inc. v. P3 USA, Inc., No. 2:19-CV-13310, 2020 WL 4016098, at *4 (E.D. Mich.

July 15, 2020). The Court of Appeals of Michigan confirms that “Michigan’s long-arm statute

contains no such limitations”, such as “the alleged tortious act must actually occur within the

state before jurisdiction could be imposed.” Cole v. Doe, 77 Mich. App. 138, 142, 258 N.W.2d

165 (1977). The Court of Appeals of Michigan further affirms that Michigan’s long-arm statute
                                                  2
Case 2:20-cv-11659-GAD-DRG ECF No. 24, PageID.301 Filed 03/02/21 Page 3 of 6




“specifically permits the assertion of jurisdiction where ‘consequences’ have been caused in this

state.” Id. Michigan Courts have consistently found personal jurisdictions exist when there were

consequences to occur in the state of Michigan. See Cole v. Doe, 77 Mich. App. at 143 (the

Court finds personal jurisdiction exists where “the republication of appellant's alleged slander in

Michigan was a clearly foreseeable and conceivably intentional consequence of the original

publication.”) See also Park W. Galleries, Inc. v. Hochman, No. 08-12247, 2009 WL 728535

(E.D. Mich. Mar. 19, 2009); Hinson v. Yates, No. 1:17-CV-639, 2018 WL 3621043 (W.D. Mich.

July 9, 2018).

       Therefore, Michigan long-arm statues are significantly different from Kentucky long-arm

statutes regarding the assertion of jurisdiction where “consequences” have been caused in this

state. Because this Court is in the state of Michigan and applies Michigan state law in long-arm

personal jurisdiction questions, the Sixth Circuit’s interpretation of Kentucky long-arm statute in

Blessing does not affect the decision on the instant motion.

 II.   The Sixth Circuit’s Holding in Blessing Does Not Affect This Instant Case Because
       Defendant Hugues Has Preexisting Relationship and Has Generated More Contacts
       with Forum State Michigan, In Comparison to Defendants in Blessing Who Have
       Limited Contacts with Forum State Kentucky.

       In Blessing, the Sixth Circuit finds exercising of jurisdiction over their defendants would

offend due process. Blessing, 2021 WL 684863 at *10. In Blessing, neither of the two defendants

“had any preexisting relationship with the plaintiffs, business or otherwise.” Id. Two defendants

posted tweets outside of Kentucky and did not took any “affirmative steps to direct any

communications to the plaintiffs or to anyone else in Kentucky, and they did not otherwise

available themselves of the benefits and protections of Kentucky’s law.” Id. Those tweets were

not “specifically target[ed] or ... even directed at [Kentucky] readers, as opposed to the residents

of other states.” Id. (internal citation committed.) The Complaint did not “allege that either
                                                 3
Case 2:20-cv-11659-GAD-DRG ECF No. 24, PageID.302 Filed 03/02/21 Page 4 of 6




defendant has any Twitter followers in Kentucky or that anyone in Kentucky actually read the

tweets.” Id. Additionally, the Sixth Circuit found “Kentucky was not ‘the focal point…of the

story,” because “the plaintiffs ‘would have experienced this same’ harm ‘wherever else they

might have traveled.’” Id. (internal citation omitted).

       Contrary to the defendants in Blessing, who had no preexisting relationships with

plaintiffs, Defendant Hugues in this instant case has ample preexisting relationships with

Plaintiffs and the forum state Michigan. Defendant Hugues unilaterally created contacts in

Michigan, not only by contracting with Plaintiffs’ business in Michigan as a consumer and later

getting paid as a referrer, but also by communicating (a) with Plaintiffs, who reside in Michigan,

directly via live video chat, email and forum posts, (b) communicating with other of Plaintiffs’

users who reside in Michigan in similar fashions, and (c) by participating in and promoting her

services within a community forum comprised of participants interested in the Michigan-based

Plaintiffs’ programs. In her motion, Hugues admits that she transacted some business with

Plaintiffs in Michigan.

       Contrary to defendants’ actions in Blessing, Defendant Hugues in this instant case

conducted far more acts, beyond posting tweets online, targeting Plaintiffs and forum state

Michigan. Plaintiffs alleged that Defendant Hugues banded together with other defendants to

make false statements to a reporter for Vice Media on two occasions in February and March of

2020. Upon information and belief, that Vice Media’s article would target U.S. consumers in

close proximity to Toronto, such as in Southeast Michigan. Contrary to Blessing where the

tweets were not “specifically target[ed] or …even directed at [Kentucky readers],” Defendant

Hugues’ defamatory statements were specifically targeting Michigan readers. Contrary to

Blessing where the complaint did not “allege anyone in Kentucky actually read the tweets,”

                                                  4
Case 2:20-cv-11659-GAD-DRG ECF No. 24, PageID.303 Filed 03/02/21 Page 5 of 6




Plaintiffs in the instant case has alleged that several students have claimed to have read the Vice

Articles and have emailed, called, or messaged to inquire about the truth of the false statements

therein and terminated contracts with Plaintiffs.

       Additionally, Defendant Hugues likely reached into Michigan again to do business in

competition with Plaintiffs by setting up two interactive websites

<TwinFlameTranscendence.com> and <TwinFlameTranscendence.Wordpress.com>, registering

a companion Twitter account @TFTranscendenc3, and registering a companion, interactive

storefront on Facebook called “Twin Flame Transcendence”—each of which resembles the name

Plaintiffs do business under. Defendant Hugues used these similarly-named platforms to target

Plaintiffs’ current and prospective customers to promote her own business, as well as to steer

them away from Plaintiffs by issuing misleading statements about the Plaintiffs.

       Plaintiffs further alleged that defendant Hugues conspired with other disgruntled former

students of Plaintiffs TFU and MAP, which are based in Michigan, to hijack TFU’s Facebook

and other social media accounts in order to post false information about the Plaintiffs. Hugues

also directly supported and helped other defendants in this Action generate online video content

that denigrates the Michigan-based Plaintiffs. Thus, as Plaintiffs’ computers and resources are

located in Michigan, Hugues’ connection and conspiracy with other defendants to literally take

over Plaintiffs’ social media accounts may very well be conduct that occurred in Michigan.

       In comparison to plaintiffs in Blessing, Plaintiffs in this case would not experience such

adverse consequences in other states as Plaintiffs travel, but only in Michigan. Michigan is the

focal point of the story. Therefore, because Defendant Hugues has extensive preexisting

relationships and conducted far more acts regarding Plaintiffs and forum state Michigan than




                                                    5
Case 2:20-cv-11659-GAD-DRG ECF No. 24, PageID.304 Filed 03/02/21 Page 6 of 6




defendants in Blessing do, the Sixth Circuit’s holding in Blessing has minimal impact on the

instant case.

                                       CONCLUSION

       In light of the foregoing the Court should deny Defendant Hugues’ motion in its entirety.

DATED this 2nd day of March, 2021.



                                                Respectfully submitted,

                                                /s/ Matthew Kerry
                                                Matthew Kerry (P81793)
                                                Attorney for Plaintiffs
                                                214 S. Main Street, Suite 200
                                                Ann Arbor, Michigan 48104
                                                (734) 263-1193
                                                matt@kerrylawpllc.com

                                                LEWIS & LIN LLC

                                                David D. Lin (pro hac vice forthcoming)
                                                Justin Mercer (pro hac vice forthcoming)

                                                Attorneys for Plaintiffs




                                               6
